DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.


Claim Objections
Claims 1, 12 are objected to because of the following informalities:  
-- orderingrespective -- should be -- ordering respective -- in claim 1 line 26.
-- improvinghardware -- should be -- improving hardware -- in claim 12 line 1.
-- a distributed computer network -- should be -- the distributed computer network -- in claim 1 line 6.

Appropriate correction is required.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
 
missing reference .  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of following minor informalities:
-- connecting path 810 -- in fig. 8 has been described as a data store in specification ([0122]). Similar other deficiency exist with regard to the components shown in fig. 8 and related description in the specification. Applicant is requested to further amend the specification [0121]-[0132] / drawing to overcome these deficiencies.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 11,243,810 B2 (hereafter ‘810). Following table illustrate the obvious type double patenting.


Instant Invention
US 11,243,810 B 2 (‘810)
1. A system for improving hardware resiliency during serial processing tasks in distributed computer networks, the system comprising:
1. A system for improving hardware resiliency during serial processing tasks in distributed computer networks using blockchains, the system comprising: 
cloud-based storage circuitry configured to store a plurality of applications across a distributed computer network that each perform a respective processing task;
cloud-based storage circuitry configured to store a plurality of applications across a distributed computer network that each perform a respective processing task;
control circuitry configured to:
control circuitry configured to:
receive a request requiring serial processing to a distributed computer network,
receive a request requiring serial processing to a distributed computer network,
wherein the distributed computer network comprises a plurality of applications that each perform a respective processing task,
wherein the distributed computer network comprises a plurality of applications that each perform a respective processing task,
wherein completing the serial processing of the request comprises performing a plurality of respective processing tasks in a sequence,
wherein completing the serial processing of the request comprises performing a plurality of respective processing tasks in a dynamically selected sequence,
wherein a first result of a first respective processing task of the plurality of the respective processing tasks and a first time stamp of the first respective processing task is recorded in all subsequent results of respective processing tasks of the plurality of the respective processing tasks, and
wherein a first result of a first respective processing task of the plurality of the respective processing tasks and a first time stamp of the first respective processing task is recorded in all subsequent results of respective processing tasks of the plurality of the respective processing tasks, and
wherein the first result comprises details specific to the first respective processing task;
wherein the first result comprises details specific to the first respective processing task formatted using a network-specific schema;
assign the request a request identifier;
assign the request a request identifier, wherein the request identifier is formatted using the network-specific schema;
submit the request to the distributed computer network;
submit the request to the distributed computer network;
determine a first plurality of completed processing tasks in response to submitting the request,
determine a first plurality of completed processing tasks in response to submitting the request,
wherein the first plurality of completed processing tasks comprises all process tasks completed by the plurality of applications for all requests during a time period, and
wherein the first plurality of completed processing tasks comprises all process tasks completed by the plurality of applications for all requests during a time period,

wherein the request is one of the all requests received in the distributed computer network, and
wherein the time period begins when the request is submitted to the distributed computer network;
wherein the time period begins when the request is submitted to the distributed computer network;
filter the first plurality of completed processing tasks based on the request identifier to identify a second plurality of completed processing tasks,
filter the first plurality of completed processing tasks based on the request identifier to identify a second plurality of completed processing tasks,
wherein the second plurality of completed processing tasks comprises processing tasks completed by the plurality of applications for the request;
wherein the second plurality of completed processing tasks comprises processing tasks completed by the plurality of applications for the request;
determine a first portion of the sequence based on orderingrespective time stamps for each of the second plurality of completed processing tasks,
determine a first portion of the dynamically selected sequence based on ordering respective time stamps for each of the second plurality of completed processing tasks,
wherein the first portion of the sequence indicates a lineage or processing route of the request through the distributed computer network;
wherein the first portion of the dynamically selected sequence indicates a lineage or processing route of the request through the distributed computer network;
determine a length of time since a final time stamp of the respective time stamps,
determine a length of time since a final time stamp of the respective time stamps,
wherein the final time stamp is a time stamp of a last completed processing task of the second plurality of completed processing tasks;
wherein the final time stamp is a time stamp of a last completed processing task of the second plurality of completed processing tasks;
compare the length of time to a threshold length of time;
compare the length of time to a threshold length of time;
retrieve information related to a completed processing task of the second plurality of completed processing tasks corresponding to the final time stamp in response to determining that the length of time equals or exceeds the threshold length of time;
retrieve information related to a completed processing task of the second plurality of completed processing tasks corresponding to the final time stamp in response to determining that the length of time equals or exceeds the threshold length of time;

generate a feature input based on the first portion of the dynamically selected sequence;

input the feature input into a machine learning model,

wherein the machine learning model is trained to predict complete dynamically selected sequences for requests based on portions of dynamically selected sequences;

receive an output of the machine learning model;
determine a prediction of a second portion of the sequence;
determine a prediction of a second portion of the dynamically selected sequence based on the output;
receive a second result of a second respective processing task of the plurality of the respective processing tasks and a second time stamp of the second respective processing task;
receive a second result of a second respective processing task of the plurality of the respective processing tasks and a second time stamp of the second respective processing task;
determine whether the second result corresponds to a completion of the serial processing of the request;
determine whether the second result corresponds to a completion of the serial processing of the request;
in response to determining that the second result corresponds to the completion of the serial processing of the request, end the time period; and
in response to determining that the second result corresponds to the completion of the serial processing of the request, end the time period; and
in response to determining that the second result does not correspond to the completion of the serial processing of the request, continue the time period; and
in response to determining that the second result does not correspond to the completion of the serial processing of the request, continue the time period; and
input/output circuitry configured to:
input/output circuitry configured to: 
generate for display, in a user interface, a graphical representation of the prediction simultaneously with a graphical representation of the first portion of the sequence.  

generate for display, in a user interface, a graphical representation of the prediction simultaneously with a graphical representation of the first portion of the dynamically selected sequence.




As illustrated in above table, Claim 1 of the US Patent ‘810 covers all the limitations of claim 1 of the instant application and more (non-matching claim elements have been highlighted to show the difference between the compared claims). However, additional limitations of claim 1 of the US Patent ’810 is not taught by claim 1 of the instant application. It is clear that all the elements of the claim 1 of the instant invention are to be found in claim 1 of the US Patent ‘810. The difference between claim 1 of the instant application and the claim 1 of the US Patent ‘810 lies in the fact that the patent claim includes additional element and is thus much more specific. Thus the invention of claim 1 of the US Patent ‘810 is in effect a “species” of the “generic” invention of claim 1 the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010(Fed. Cir. 1993). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of the patent as described above. 
Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 1 recites “improving hardware resiliency” without ever reciting any associated step/hardware/improvement that supports the preamble.
Claim 1 line 3 recites “a plurality of applications” and in line 7 recites “a plurality of applications”. It is unclear if these are same applications or different plurality of applications.
Claim 1 line 13 recites “details specific to the first respective processing task”. It is unclear if what is being referred by the details of the processing task.
Claim 1 line 36 recites “determine a prediction of a second portion of the sequence”. It is unclear what is being predicted i.e. if the prediction is for a new sequence of tasks from the plurality of processing task or prediction of a second portion of the first sequence. It is also unclear prediction is based on what information e.g. time stamp, length, threshold.
Claim 1 lines 37-38 recites “second respective processing task” while claim line 36 recites “second portion of the sequence”. It is unclear if the second processing task is part of second portion of the sequence or separate from the second portion of the sequence.
Claim 1 lines 47-49 recites a graphical representation of “prediction simultaneously with a graphical representation of the first portion of the sequence, while claim 1 line 36 recites prediction of a second portion of the sequence. It is unclear if the graphical representation is for completed task sequence or predicted task sequence or both.
Claim 7 recites generating a “feature input” without clearly recites what constitutes the feature input.

Claims 2 and 12 recite similar elements as of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2019/0207750 A1)  in view of Marcu et al. (US 2017/0109639 A1, hereafter Marcu).
Harvey and Marcu were cited in the IDS filed on 01/07/2022.


As per claim 1, Harvey teaches the invention substantially as claimed including a system for improving hardware resiliency during serial processing tasks in distributed computer networks ([0102] fig. 6 data received from form 401 via tagging engine by device 603a and forward to devices 603b/c and transmitted to devices 603d/e/f/ [0100] networked system, plurality of devices 603a-f fig. 2 distributed computing nodes [0010] block chain, determine, inconsistencies, data flow, device failure), the system comprising: 
cloud-based storage circuitry configured to store a plurality of applications across a distributed computer network that each perform a respective processing task ([0101] devices 603a-603f, processing include validating, adding/removing data, operations performed by the devices [0105] block chain entry, enterprise devices, communication, processing of data [0107] fig. 2 distributed computing nodes [0047] full node computing device, perform hashing operations [0072] node computing device, memory 220, store block chain); 
control circuitry configured to:
receive a request requiring serial processing to a distributed computer network ([0027] decentralized P2P computing system, network specific functions requested by the user [0028] plurality of network functions requests, broadcasted across decentralized network [0101] data received by device, processed by enterprise device [0102] fig. 6 data, received tagging engine, forward 2nd/3rd devices, transmit 4th/5th/6th devices), wherein the distributed computer network comprises a plurality of applications that each perform a respective processing task ([0101] devices 603a-603f, processing include validating, adding/removing data, operations performed by the devices [0104] [0072] Each of the blocks within blockchain 226 may include information corresponding to the one or more network functions executed by the decentralized P2P network), wherein completing the serial processing of the request comprises performing a plurality of respective processing tasks in a sequence ([0104] 603a receive,  name may be communicated 603c . Data backed up 603f, address and phone number 603a to device 603b validating transmit the validated address to device 603e, and transmit the validated phone number to enterprise 603d), 
wherein a first result of a first respective processing task of the plurality of the respective processing tasks and a first time stamp of the first respective processing task is recorded in all subsequent results of respective processing tasks of the plurality of the respective processing tasks ([0101] data received, enterprise device 603a, processed i.e. validating/adding/removing from data, based on rules [0102] forward data to a another devices 603b/603c [0104] fig. 6 data processing flow [0105] every processing/ communication step involving data, described in blockchain entry 602a-e [0028] blockchain, block added time-based [0051] create new block, balance sheet of transaction network, hash of the most immediate preceding block, add new block to blockchain and broadcast, time-stamped [0081] transfer, data, second computing device, create a corresponding blockchain entry, added to the blockchain, blockchain entries may be created corresponding to the movement or processing of data, thereby allowing other computing devices to determine information (e.g., data lineage, privacy, etc.) of the data), and wherein the first result comprises details specific to the first respective processing task ([0102] forward data to a another devices 603b/603c [0104] fig. 6 data processing flow [0105] every processing/ communication step involving data, described in blockchain entry 602a-e [0028] blockchain, block added time-based [0051] create new block, balance sheet of transaction network, hash of the most immediate preceding block, add new block to blockchain and broadcast, time-stamped [0081] transfer, data, second computing device, create a corresponding blockchain entry, added to the blockchain, blockchain entries may be created corresponding to the movement or processing of data, thereby allowing other computing devices to determine information (e.g., data lineage, privacy, etc.) of the data); 
assign the request a request identifier ([0090] tagging engine, associate data, one or more tags); 
submit the request to the distributed computer network ([0097] tagged datasets, transmitted, to networked system 504 [0100] fig. 6 networked system 504); 
determine a first plurality of completed processing tasks in response to submitting the request ([0102] first device 603a, forward, all/part of data, second/third device 603b/603c i.e. processing on the first device is completed [0104]), wherein the first plurality of completed processing tasks comprises all process tasks completed by the plurality of applications for all requests during a time period ([0103] data, communicated, devices 601-60f [0104] fig. 6 603a-603f processing flow [0081] transfer, data, second computing device, create a corresponding blockchain entry, added to the blockchain, blockchain entries may be created corresponding to the movement or processing of data, thereby allowing other computing devices to determine information (e.g., data lineage, privacy, etc.) of the data [0051] blockchain entry, time-stamped i.e. processing period is available through the block chain entry), and wherein the time period begins when the request is submitted to the distributed computer network ([0089] set of data, separated by time, first/second/third packet, transmitted first/second/third time [0097] tagged datasets, transmitted, networked system 504 [0106] blockchain entry, movement of data, networked system, logging, time of transfer [0051] blockchain entry, time-stamped i.e. processing period is available through the block chain entry); 
filter the first plurality of completed processing tasks based on the request identifier to identify a second plurality of completed processing tasks ([0103] data, communicated, devices 601-60f [0104] fig. 6 603a-603f processing flow [0101] validating, adding to /removing from data, based on one or more rules [0097] tagged data sets 503a-503c, transmitted, networked system 504 [0090] tag, information identifying nature/content of data [0119] data, originating at tagging engine 502), wherein the second plurality of completed processing tasks comprises processing tasks completed by the plurality of applications for the request ([0103] data, communicated, devices 601-60f [0104] fig. 6 603a-603f processing flow [0101] validating, adding to /removing from data, based on one or more rules); 
determine a first portion of the time stamps for each of the second plurality of completed processing tasks ([0103] data, communicated, devices 601-60f [0104] fig. 6 603a-603f processing flow [0081] transfer, data, second computing device, create a corresponding blockchain entry, added to the blockchain, blockchain entries may be created corresponding to the movement or processing of data, thereby allowing other computing devices to determine information (e.g., data lineage, privacy, etc.) of the data [0051] blockchain entry, time-stamped i.e. processing period is available through the block chain entry ), wherein the first portion indicates a lineage or processing route of the request through the distributed computer network ([0081] transfer, data, second computing device, create a corresponding blockchain entry, added to the blockchain, blockchain entries may be created corresponding to the movement or processing of data, thereby allowing other computing devices to determine information (e.g., data lineage, privacy, etc.) of the data ); 
determine a length of time since a final time stamp of the respective time stamps ( [0106] blockchain entry, movement of data, networked system, logging, time of transfer [0051] blockchain entry, time-stamped), wherein the final time stamp is a time stamp of a last completed processing task of the second plurality of completed processing tasks ([0081] transfer, data, second computing device, blockchain entry, added to the blockchain, movement or processing of data, thereby allowing other computing devices to determine information (e.g., data lineage, privacy, etc.) of the data [0106] blockchain entry, movement of data, networked system, logging, time of transfer [0051] blockchain entry, time-stamped i.e. processing period is available through the block chain entry); 
receive a second result of a second respective processing task of the plurality of the respective processing tasks and a second time stamp of the second respective processing task ([0103] data, communicated, devices 601-60f [0104] fig. 6 603a-603f processing flow [0101] validating, adding to /removing from data, based on one or more rules [0097] tagged data sets 503a-503c, transmitted, networked system 504 [0090] tag, information identifying nature/content of data [0119] data, originating at tagging engine 502 [0051] blockchain entry, time-stamped [0104] fig. 6 data processing flow [0105] every processing/ communication step involving data, described in blockchain entry 602a-e [0028] blockchain, block added time-based); 

	Harvey doesn’t specifically teach determine a first portion of the sequence based on ordering respective time stamps, compare the length of time to a threshold length of time; retrieve information related to a completed processing task of the second plurality of completed processing tasks corresponding to the final time stamp in response to determining that the length of time equals or exceeds the threshold length of time; determine a prediction of a second portion of the sequence; determine whether the second result corresponds to a completion of the serial processing of the request, in response to determining that the second result corresponds to the completion of the serial processing of the request, end the time period; and in response to determining that the second result does not correspond to the completion of the serial processing of the request, continue the time period; and input/output circuitry configured to: generate for display, in a user interface, a graphical representation of the prediction simultaneously with a graphical representation of the first portion of the sequence.  

	Marcu, however, teaches determine a first portion of the sequence based on ordering respective time stamps ([0398] steps, aggregated, sequence, generated, grouping together, steps, ordering, timestamp associated with the steps [0069] period of time, select, sequence of steps, performed during the period), compare the length of time to a threshold length of time ([0167] sequence, execution of BP, value, reaching a threshold, sequence, execution of BP [0069] period of time, select, sequence of steps, performed during the period); 
retrieve information related to a completed processing task of the second plurality of completed processing tasks corresponding to the final time stamp in response to determining that the length of time equals or exceeds the threshold length of time ([0398] steps, aggregated, sequence, generated, grouping together, steps, ordering, timestamp associated with the steps [0399] selecting, sequences, based on, execution dependent attributes [0069] period of time, select, sequence of steps, performed during the period); 
determine a prediction of a second portion of the sequence ([0233] predict, pairs of steps, linked/not be linked [0163] predictor module, sequence of steps, value, indicative, whether the sequence corresponds to execution of the BP); 
determine whether the second result corresponds to a completion of the serial processing of the request, in response to determining that the second result corresponds to the completion of the serial processing of the request, end the time period ([0400] parser module, sequences of steps, execution of BPs,  identify properties of sequences that represent a complete execution of a “generic” BP [0069] period of time, during, BP was executed); and 
in response to determining that the second result does not correspond to the completion of the serial processing of the request, continue the time period ([0400] parser module, sequences of steps, execution of BPs,  identify properties of sequences that represent a complete execution of a “generic” BP [0169] steps, involve, certain period of waiting); and 
input/output circuitry configured to: 
generate for display, in a user interface, a graphical representation of the prediction simultaneously with a graphical representation of the first portion of the sequence ([0413] graphical representation of one or more sequences of steps [0054] graphical representation of BP ([0233] predict, pairs of steps, linked/not be linked [0163] predictor module, sequence of steps, value, indicative, whether the sequence corresponds to execution of the BP).  
	
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Harvey with the teachings of Marcu of steps aggregated together by ordering, timestamp associated with the steps performed during a period of, period of time reaching threshold value, predict pairs of steps to be linked or not linked, identify properties of sequences that represent a complete execution of a “generic” BP during period of time, waiting/ending the time period according to the identified sequence, and graphical representation of sequences of steps linked/not linked, sequence of execution to improve efficiency and allow determine a first portion of the sequence based on ordering respective time stamps, compare the length of time to a threshold length of time; retrieve information related to a completed processing task of the second plurality of completed processing tasks corresponding to the final time stamp in response to determining that the length of time equals or exceeds the threshold length of time; determine a prediction of a second portion of the sequence; determine whether the second result corresponds to a completion of the serial processing of the request, in response to determining that the second result corresponds to the completion of the serial processing of the request, end the time period; and in response to determining that the second result does not correspond to the completion of the serial processing of the request, continue the time period; and input/output circuitry configured to: generate for display, in a user interface, a graphical representation of the prediction simultaneously with a graphical representation of the first portion of the sequence to the method of Harvey as in the instant invention.

Claim 2 recites a method for elements of claim 2. Therefore, it is rejected for the same rational.

As per claim 3, Harvey teaches wherein the request identifier is formatted using a network-specific schema ([0094] tags, data, formatted as ‘NNN-NNN-NNNN’).  

As per claim 4, Marcu teaches wherein the sequence is a sequence wherein a subsequent processing task of the plurality of respective processing tasks is determined in response to a result of a previous processing task ([0007] selecting sequence, generate candidate sequence, link between steps [0009] linking pairs of steps, sequences, executions of BP [0051] consecutively performed steps).  

As per claim 5, Marcu teaches wherein neither the plurality of the respective processing tasks required to complete the serial processing of the request, nor the sequence, is known until after the request is submitted to the distributed computer network ([0007] execution of BP, generate candidate sequences, generating model, link, between steps, streams of steps, interactions i.e. not known in advance).  

As per claim 6, Harvey teaches wherein the first time stamp indicates a time when the first respective processing task is completed ([0106] blockchain entry, movement of data, networked system, logging, time of transfer [0051] blockchain entry, time-stamped).  

As per claim 8, Harvey teaches determining a subset of the plurality of applications that correspond to the second portion ([0103] data, communicated, devices 601-60f [0104] fig. 6 603a-603f processing flow [0101] validating, adding to /removing from data, based on one or more rules [0090] tag, information identifying nature/content of data [0104] fig. 6 data processing flow [0105] every processing/ communication step involving data, described in blockchain entry 602a-e [0028] blockchain, block added time-based); verifying a status of each of the plurality of applications of the subset ([0009] block chain entry, transfer data to the second device [0105] every processing/ communication step involving data, described in blockchain entry 602a-e [0028] blockchain, block added time-based).
Marcu teaches remaining claim elements of generating for display, in the user interface, a status update for each of the plurality of applications of the subset ([0413] graphical representation of one or more sequences of steps).  

As per claim 9, Harvey teaches determining a length of time since a final time stamp of the respective time stamps; comparing the length of time to a threshold length of time; and in response to determining that the length of time equals or exceeds the threshold length of time ([0398] steps, aggregated, sequence, generated, grouping together, steps, ordering, timestamp associated with the steps [0399] selecting, sequences, based on, execution dependent attributes [0069] period of time, select, sequence of steps, performed during the period).
Marcu teaches remaining claim elements of generating for display, in the user interface, an alert ([0410] graphical representation of one or more sequences of steps that correspond to an execution of the BP [0345] response, server, outcome of operation, error).  

As per claim 10, Harvey teaches determining a length of time since a final time stamp of the respective time stamps; comparing the length of time to a threshold length of time; in response to determining that the length of time equals or exceeds the threshold length of time ([0167] sequence, execution of BP, value, reaching a threshold, sequence, execution of BP [0069] period of time, select, sequence of steps, performed during the period); 
retrieving information related to a completed processing task of the second plurality of completed processing tasks corresponding to the final time stamp ([0398] steps, aggregated, sequence, generated, grouping together, steps, ordering, timestamp associated with the steps [0399] selecting, sequences, based on, execution dependent attributes [0069] period of time, select, sequence of steps, performed during the period);  ).

Marcu teaches remaining claim elements of generating for display, in the user interface, the information ([0413] graphical representation of one or more sequences of steps).  
 
As per claim 11, Harvey teaches wherein the first result comprises details specific to the first respective processing task formatted using the network-specific schema (([0102] forward data to a another devices 603b/603c [0104] fig. 6 data processing flow [0105] every processing/ communication step involving data, described in blockchain entry 602a-e [0028] blockchain, block added time-based [0051] create new block, balance sheet of transaction network, hash of the most immediate preceding block, add new block to blockchain and broadcast, time-stamped [0081] transfer, data, second computing device, create a corresponding blockchain entry, added to the blockchain, blockchain entries may be created corresponding to the movement or processing of data, thereby allowing other computing devices to determine information (e.g., data lineage, privacy, etc.) of the data [0094] tags, data, formatted as ‘NNN-NNN-NNNN’).



Claim 12 recites a non-transitory, computer-readable medium for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 13 recites the non-transitory, computer-readable medium for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 14 recites the non-transitory, computer-readable medium for elements of claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites the non-transitory, computer-readable medium for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 16 recites the non-transitory, computer-readable medium for elements of claim 6. Therefore, it is rejected for the same rational.
Claim 18 recites the non-transitory, computer-readable medium for elements of claim 8. Therefore, it is rejected for the same rational.
Claim 19 recites the non-transitory, computer-readable medium for elements of claim 9. Therefore, it is rejected for the same rational.
Claim 20 recites the non-transitory, computer-readable medium for elements of claim 10. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Allowable Subject Matter

Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barrett; Ryan et al. (US 20170161105 A1) teach Techniques For Processing Queries Relating To Task-Completion Times Or Cross-Data-Structure Interactions.
Hinni; Aaron Louis et al. (US 20130144933 A1) teach System And Method For Fault Tolerant Processing Of Information Via Networked Computers Including Request Handlers, Process Handlers, And Task Handlers.
Popovic; Milos et al. (US 11055135 B2) teach Systems and methods for scheduling jobs from computational workflows.
Uhlig; Volkmar et al. (US 20120137164 A1) teach Methods And Systems For Fault-Tolerant Distributed Stream Processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195